t c summary opinion united_states tax_court george lawrence starke petitioner v commissioner of internal revenue respondent docket no 6151-13s filed date george lawrence starke pro_se william j gregg john d ellis and bartholomew cirenza for respondent summary opinion buch judge this case was heard pursuant to sec_7463 of the internal_revenue_code in effect when the petition was filed under sec_7463 the unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax continued decision to be entered in this case is not reviewable by any other court and this opinion may not be treated as precedent for any other case the issues before the court are whether george starke received nonemployee compensation in and whether he is liable for an accuracy- related penalty under sec_6662 because any amount mr starke may have received as nonemployee compensation was taxable in a prior year we hold that mr starke is not liable for the deficiency determined by respondent or the accuracy-related_penalty under sec_6662 background during the 1970s and 1980s mr starke was an offensive lineman in the national football league most notably with the washington redskins after retiring from football mr starke opened a car dealership in maryland while running his car dealership mr starke observed that there was a shortage of qualified_service technicians in the greater washington d c area he also perceived that there was a problem with violence and poverty in the area to address these problems mr starke established a school that would teach people in the community to become automotive service technicians continued court rules_of_practice and procedure in the late 1990s mr starke sold his car dealership and cofounded the excel institute excel a nonprofit corporation excel provided a two-year program that taught basic reading writing and arithmetic in addition to providing job counseling and technical training the program was available free of charge to any persons who wanted to participate so long as they committed to the attendance requirements initially excel did not have any outside funding and mr starke taught many of the classes and largely funded it himself after mr starke’s original board chair passed away jack lyon joined excel as chair eventually mr lyon took over the day-to-day management of excel which created tension between him and mr starke as difficulties between mr starke and mr lyon grew mr starke’s responsibilities shifted away from management and more into fundraising in the late 2000s mr starke learned of an investigation into excel’s fiscal management citing ethical concerns mr starke stopped fundraising for excel during mr starke’s employment at excel he was paid a salary plus a housing allowance mr starke also had access to an american express card for excel mr starke used the american express card for both personal and excel- related expenses but he did not consistently provide receipts to excel showing his expenses according to one of excel’s accountants during the year in issue if an employee made a purchase on one of excel’s credit cards and the employee could not show that it was an expense benefiting excel excel would treat the expense as an advance or prepaid_expense on the employee’s behalf excel’s general ledgers from to show various entries labeled advances or prepaid expenses that are attributable to mr starke all of mr starke’s advances and prepaid expenses occurred between and in contrast the only entries from to are payroll deductions for mr starke that offset the previous advances and prepaid expenses mr starke testified that he did not know why the amounts were being deducted but he assumed it was related to taxes or healthcare expenses respondent introduced a letter from excel’s accountant to mr lyon establishing a repayment plan including payroll deductions to recoup salary advances to george starke that have accumulated over the years mr starke stated that he never received a copy of this letter mr starke’s employment with excel ended in subsequently excel mailed mr starke a form 1099-misc miscellaneous income reflecting dollar_figure according to excel’ sec_2010 general ledger this amount represented advances and prepaid expenses that mr starke had not repaid when he left excel mr starke received the form 1099-misc but did not include the amount in his income when he filed hi sec_2010 form_1040 u s individual_income_tax_return the internal_revenue_service examined mr starke’ sec_2010 return on date the irs issued a notice_of_deficiency to mr starke adjusting his income to include the amount from the form 1099-misc as nonemployee compensation and determining an accuracy-related_penalty under sec_6662 mr starke while residing in the district of columbia timely petitioned discussion the commissioner’s determinations in the notice_of_deficiency are generally presumed correct and taxpayers bear the burden of proving otherwise several other rules can affect the burden of production and the burden_of_proof for example in an unreported income case such as this the commissioner generally must make some minimal evidentiary showing which he has done for the presumption of correctness to attach and where there is a reasonable dispute with respect to an item reported on an information_return the commissioner has the burden of producing reasonable and probative information which he has done even then the burden may shift to the commissioner under sec_7491 if the taxpayer introduces credible_evidence regarding the issue has rule a 290_us_111 see dunne v commissioner tcmemo_2008_63 sec_6201 complied with the necessary substantiation requirements has maintained all records and has cooperated with reasonable requests for witnesses information documents meetings and interviews there is insufficient information in the record to conclude that the burden should shift under sec_7491 and mr starke does not argue that the burden should shift accordingly the burden remains on him but ultimately the burden is immaterial in this case because we decide this case on the preponderance_of_the_evidence sec_61 defines gross_income as all income from whatever source derived income can include the forgiveness of indebtedness or compensation_for services in some instances compensation can be advanced with services to be performed later the distinction is an important one an advance on services to be performed in the future is taxed at the time of the advance in contrast income from the discharge_of_indebtedness is taxed at the time it becomes clear that a debt will never have to be paid whether an amount is an advance or a loan turns on the question of whether a debtor-creditor relationship was established at the time the funds were disbursed sec_61 55_tc_85 88_tc_435 in the case of a loan which is not included in income at the time the funds are disbursed the parties agree that the amount will be repaid and the debtor-creditor relationship is established at the outset however an advance that is considered compensation_for services albeit services to be rendered in the future constitutes taxable_income in the year it is received we determine whether a bona_fide debtor-creditor relationship exists by examining all of the pertinent facts and a n essential element is whether there exists a good-faith intent on the part of the recipient of the funds to make repayment and a good-faith intent on the part of the person advancing the funds to enforce repayment here respondent argues the payments are advances and not loans we agree that the payments are not loans because we find no evidence that mr starke intended to repay them at the time the payments were made although mr starke incurred payroll deductions by excel he testified that he did not know why the amounts were being deducted further there is no evidence of loan documents or any other document signed by mr starke and a member of excel memorializing a 461_us_300 beaver v commissioner t c pincite beaver v commissioner t c pincite 54_tc_905 loan agreement even the letter from excel’s accountants that set forth a repayment plan makes clear that excel and its accountants did not consider the payments to be loans instead characterizing them as advances because we agree that the payments were not loans we would ordinarily look to whether the payments are considered advances however whether the payments are advances is irrelevant in this case because all of the items recorded by excel as advances or prepaid expenses were recorded for years that are not before the court according to excel’s general ledgers all of the payments were made before because advances are taxable for the year in which they are paid any advance would have been taxable for years that are not before us therefore respondent’s adjustments based on the form 1099-misc which includes amounts attributable only to potential advances are disallowed because none of the amounts are taxable for because of this holding mr starke is also not liable for the accuracy-related_penalty under sec_6662 to reflect the foregoing decision will be entered for petitioner
